Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-6, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat, US Publication No. 20160360443 published on December 8, 2016 in view of SUN et al, US Publication No. 20160156438 filed on December 2, 2015.
As to claim 1 and 7, Hedayat teaches “A radio physical layer protocol data unit (PPDU) sending method, comprising: obtaining, a radio physical layer protocol data unit (PPDU),” [see paragraph 0007].  Paragraph 0007 recites “a UL MU Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) 
 “wherein the PPDU includes a high efficiency-signal field A (HE-SIG-A) and a high efficiency-signal field B (HE-SIG-B),” [see paragraph 0036].  Paragraph 0036 recites “The preamble may include symbols such as legacy short training field (L-STF), legacy long training field (L-LTF), legacy signal field (L-SIG), and High Efficiency signal field (HE SIG).
“and sending the PPDU” [see paragraph 0007].  Paragraph 0007 recites “a UL MU Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) attributes field to indicate attributes pertaining to a UL MU PPDU transmitted to the AP during the UL MU simultaneous transmission.”
It should be noted however that Hedayat does not teach “the HE-SIG-A includes a field indicating a quantity of orthogonal frequency division multiplexing (OFDM) symbols in the HE-SIG-B,”
“and wherein a value of the field indicates one of the following: that the quantity of OFDM symbols included in the HE-SIG-B is greater than or equal to 16, or the quantity of OFDM symbols included in the HE-SIG-B;”
On the other hand, SUN teaches “the HE-SIG-A includes a field indicating a quantity of orthogonal frequency division multiplexing (OFDM) symbols in the HE-SIG-B,” [see paragraph 203].  Paragraph 203 recites “In an embodiment, the second signal field generated at block 3104 comprises the number of OFDM symbols indicated in the first signal field generated at block 3102.”
“and wherein a value of the field indicates one of the following: that the quantity of OFDM symbols included in the HE-SIG-B is greater than or equal to 16, or the quantity of OFDM symbols included in the HE-SIG-B;” [see paragraph 203].  Paragraph 203 recites “In an embodiment, the second signal field generated at block 3104 comprises the number of OFDM symbols indicated in the first signal field generated at block 3102.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637